                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


JOSE RODRIGUES, pro Se,
                                                    Civ. No. 16-cv-3845 (KM)
                              Plaintiff,

V.
                                                       OPINION & ORDER
WELLS FARGO BANK, N.A., U.S.
BANK N.A., HSBC BANK USA
NATIONAL ASSOCIATION AS
TRUSTEE, MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC. (“MERS”), WMC
MORTGAGE CORP., GENERAL
ELECTRIC COMPANY and DOES 1-
100,

                              Defendants.


KEVIN MCNULTY, U.S.D.J.:

          This matter comes before the Court on the plaintiffs motion to reopen
this closed case, pursuant to Fed. I?. Civ. P. 60(b)(2). (DE 55) For the reasons
stated herein, that motion is denied.

     I.      PROCEDURAL BACKGROUND

          Familiarity with this matter is assumed. I touch briefly on a few essential
items of procedural history.

          Jose Rodrigues brings this action in connection with a 2005 mortgage on
his property in Kearny, New Jersey, which was refinanced in 2007. Rodrigues
entered into the 2005 mortgage with WMC. The contract designated MERS as
nominee for WMC and its successors and assigns. The second, 2007 mortgage,
a refinancing of the first loan, was entered into with a new lender, Wells Fargo.
In connection with the 2007 refinancing, MERS as nominee for the lender
executed a satisfaction and discharge of the 2005 mortgage.

                                            1
      The 2007 loan went into default in 2008. Wells Fargo placed it into a
mortgage backed securities trust. Wells Fargo reassigned it to two trustees: US
Bank in February 2009, and HSBC in 2013. HSBC brought a foreclosure
proceeding, which was dismissed for want of prosecution.

      In 2013, Plaintiff sued in state court, asserting that the mortgage was
wrongfully assigned and otherwise invalid. Summary judgment was entered
against him, and that judgment was affirmed on appeal. Rodrigues v. Wells
Fargo Bank, N.A., No. A-2373-14T4, 2016 WL 2759358 (N.J. Super. Ct. App.
Div. May 13, 2016) (copy at DE 2 1-3).

      In 2016, Plaintiff brought this federal action. By Order (DE 33) and
Opinion (DE 32) dated December 23, 2016, I granted motions to dismiss filed
by defendants General Electric Company (“GE”) and WMC Mortgage Corp.
(“WMC”); HSBC Bank USA National Association as Trustee (“HSBC”), U.S. Bank
N.A. (“U.S. Bank”), and Wells Fargo Bank, N.A. (“Wells Fargo”); and Mortgage
Electronic Registration Systems, Inc. (“MERS”). By Opinion and Order filed May
30, 2017 (DE 49, 50), I denied the plaintiffs motion for reconsideration.

      On June 12, 2017, Plaintiff flied a notice of appeal to the U.S. Court of
Appeals for the Third Circuit. (DE 51) By opinion filed on September 26, 2018,
the Court of Appeals, while rejecting some of this court’s reasoning, upheld the
dismissal of the case. (DE 54-1) The Court of Appeals’ mandate issued on
October 18, 2018. (DE 54)

      Meanwhile, in 2017, HSBC again filed an action in foreclosure in State
court. (No. SWC-F-22508-17) Mr. Rodrigues’s defenses have been stricken and
summary judgment has been granted in HSBC’s favor. (DE 58-16 at 2—11)
Final judgment has been entered. (DE 58-19)

      Apparently, Plaintiff moved in the Third Circuit to reinstate his appeal
based on new evidence. He attaches to his papers an order of the clerk of the
Court of Appeals denying the motion because any such arguments were
required to “have been made prior to the conclusion of the appeal.” (DE 55-i at

                                         2
50) The clerk’s order advises Plaintiff that any motion for relief based on new
evidence must be filed in the district court pursuant to Rule 60(bfl2). (Id.)

        This (DE 55) is that Rule 60(b)(2) motion. It is titled “Motion to Reopen
the Case Pursuant to Fed. I?. Civ. P. 60(b)(2) based on newly discovered
evidence that, with reasonable diligence, could not have been discovered in
time to move for a new trial under Rule 59(b).”

   IL               DISCUSSION

            Federal Rule of Civil Procedure Rule 60(b) authorizes the Court to issue
relief from a final judgment, order, or proceeding. “The general purpose of Rule
60(b)   .   .   .   is to strike a proper balance between the conflicting principles that
litigation must be brought to an end and that justice must be done.” Coltec
Indus., Inc. a Hobgood, 280 F.3d 262, 271 (3d Cir. 2002) (citing Boughner v.
Sec’y of Health, Educ., & Welfare, 572 F.2d 976, 977 (3d Cir. 1978)). The
movant under Rule 60(b) “bears a heav burden.” Floorgraphics Inc. v. News
Am. Mktg. In-Store Sen’s., Inc., 434 F. App’x          iog,   111 (3d Cir. 2011) (citing
Compass Tech., Inc. z’. Tseng Labs., Inc., 71 F.3d 1125, 1130 (3d Cir. 1995)).

            Plaintiff’s motion, picking up on the suggestion of the clerk of the U.S.
Court of Appeals for the Third Circuit, cites Rule 60(b)(2). That subsection
provides that on motion and just terms, the court may relieve a party or its
legal representative from a final judgment or order based on “(2) newly
discovered evidence that, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b).” Fed. R. Civ. P.
60(b)(2).

            A. Timeliness

            A motion under Rule 60(b) “must be made within a reasonable time—and
for reasons [60(b)] (1), (2), and (3) no more than a year after the entry of the
judgment or order or the date of the proceeding.” Fed. I?. Civ. P. 60(c)(1). See
Lewis v. Warden Canaan USP, 749 F. App’x 98, 99 (3d Cir. 2019) (“However, a


                                                  3
motion under Rule 60(b)(2) must be filed within one year of the judgment that
is challenged; here, Lewis filed his Rule 60(b) motion more than 19 months
after the District Court’s judgment. Therefore, as the District Court concluded,
the motion was untimely.”); Bank of Am., N.A. v. Westheimer, 683 F. App’x 145,
151 (3d Cir. 2017) (upholding dismissal of Rule 60(b)(2) motion made after nine
months, which was within the one-year outside deadline, but still not within a
“reasonable time”).

       What event sets the one year/reasonable time clock running? An
important hint is found in the requirement that the challenged judgment or
order be “final.” “[T]here is an interdependence between the ‘finality’ required
for Rule 60(b) and section 1291.” Torres v. Chater, 125 F.3d 266, 168 (3d Cir.
1997); see also Penn West Assocs., Inc. u. Cohen, 371 F.3d 118 (3d Cir. 2004)
(“Rule 60(b) must be limited to review of orders that are independently ‘final
decisions’ under 28 U.S.C.     § 1291”).’ And the Third Circuit, adopting the
approach of the Seventh Circuit, has squarely held that an appeal of a
judgment does not extend the deadline for filing a Rule 60(b) motion:

       The one year “time limit is not extended by the maintenance of an
       appeal.” Egger v. Phillips, 710 F.2d 292, 329 (7th Cir.), cert. denied,
       464 U.S. 918, 104 5. Ct. 284, 78 L.Ed.2d 262 (1983); accord, e.g.,
       Carr z,’. District of Columbia, 543 F.2d 917, 926 (D.C. Cir. 1976).
       The one year time limit has now run and a remand will not alter


        “Section 1291” is a reference to 28 U.S.C. § 1291, which confers appellate
jurisdiction over appeals from “final decisions” of the district courts:
        The courts of appeals (other than the United States Court of Appeals for
        the Federal Circuit) shall have jurisdiction of appeals from all final
        decisions of the district courts of the United States, the United States
        District Court for the District of the Canal Zone, the District Court of
        Guam, and the District Court of the Virgin Islands, except where a direct
        review may be had in the Supreme Court.
A final decision is “one that ends the litigation on the merits and leaves nothing for the
 court to do but execute the judgment.” Selkridge v. United of Omaha Life Ins. Co., 360
 F.3d 155, 160 (3d Cir. 2004) (quotations and citations omitted).
      Section 1291 is to be contrasted with 28 U.S.C. § 1292, which permits an
appeal from a nonfinal, interlocutory injunctive order.

                                            4
      that fact. This is not a harsh result. If the haulers had been willing
      to delay consideration of their appeal, they could have filed their
      Rule 60(b)(2) motion in the district court within the one year period
      and then sought a remand from this court.

Hancock Indus. v. Schaeffer, 811 F.2d 225, 239 (3d Cir. 1987); see also
Cardona   xi.   Lewisburg, 538 F. App’x 136, 137 (3d Cir. 2013) (“As he did
in the District Court, Cardona argues that his previous appeal to us
tolled the one-year deadline.    .   .   .   fljt did not.”) (citing Hancock).
       Here, summan’ judgment was entered on December 23, 2016. (DE 32,
33) Reconsideration was denied on May 30, 2017. (DE 49, 50) That was the
final, appealable decision of the district court, and the one-year deadline of
Rule 60(c) ran from that date. In the interim, on June 12, 2017, Plaintiff filed a
timely notice of appeal from that final decision of the district court. But, as
Hancock held, the pendencv of that appeal did not affect the running of the
Rule 60(c) deadline.

      The one-year outside deadline of Rule 60(c) thus expired on May 30,
2018.2 Plaintiffs Rule 60(b)(2) motion was filed nearly sixteen months later, on

September 23, 2019. It is untimely, and must be denied for that reason alone.3


2      I set aside the potentially more restrictive requirement of Rule 60(c) that a
motion under Rule 60(b)(2) be filed within a “reasonable time,” but in any event no
longer than one year.
3     The body of the motion refers to “fraud” in the form of the filing of a
“fraudulent” discharge of the mortgage by MERS as nominee. Assuming that a motion
under Rule 60(b)(3) was intended, it would nevertheless be untimely under the outside
one-year limitation of Rule 60(c)(1).
       A motion under the “catchall” provision of Rule 60(b)(6) might theoretically be
available, and would be subject only to the “reasonable time” limitation, not the
outside one-year limit. Such motions, which require extraordinary circumstances, are
routinely considered in the alternative but denied on both timeliness and substantive
grounds:
              Lewis might also attempt to proceed under Rule 60(b)(6). A motion
      under Rule 60(b)(6) must be filed “within a reasonable time.” Rule
      60(c)(l). Even assuming that Lewis’s motion is timely under that
      standard, cf Moolenaar xi. Qov’t of the VI., 822 F.2d 1342, 1348 (3d Cir.
      1987) (Rule 60(b)(6) motion filed almost two years after judgment was not
      made within a reasonable time), he has failed to demonstrate the

                                                   5
      B. Substance of Motion

      In the alternative, I would deny the motion because it fails to measure up
to Rule 60(b)(2)’s demanding substantive standard:

             That standard requires that the new evidence



      requisite “extraordinary circumstances where, without such relief, an
      extreme and unexpected hardship would occur,” Cox a Horn, 757 F.3d
      113, 115 (3d Cir. 2014) (quoting Sawka v. Healtheast, Inc., 989 F.2d 138,
      140 (3d Cir. 1993)).
Lewis v. Warden Canaan USP, 749 F. App’x 98, 99 (3d Cir. 2019). See also Ross v.
Meyer, 741 F. App’x 56, 61 (3d Cir. 2018).
       The circumstances here do not support the conclusion that this motion, even if
considered as one under Rule 60(b)(6), was brought within a reasonable time after the
basis for it became known. “Extraordinary circumstances” cannot consist simply of a
party’s having brought what amounts to a Rule 60(b)(2) motion too late; that would
render the one-year time limit meaningless.
       More fundamentally, there is no showing of other extraordinary circumstances
that would justify reopening the judgment. A claim of legal error, particularly where
appellate correction was available, comes nowhere near. The Court of Appeals has
given some notion of what is entailed in the concept of “extraordinary”:
      The remedy provided by Rule 60(b) is “extraordinary, and special
      circumstances must justify granting relief under it.” Page v. Schweiker,
      786 F.2d 150, 158 (3d Cir.1986) (Garth, J., concurring). See Marshall v.
      Board of Ethic., 575 F.2d 417, 425 (3d Cir.1978) (change in the law not
      extraordinary); Martinez-McBean v. Government of the Virgin Islands, 562
      F.2d 908, 911 (3d Cir. 1977) (legal error, inconsistencies with legal
      precedent, and impatience with pro se plaintiffs lack of legal skill not
      extraordinary); Maybe rnj II, 558 F.2d at 1163 (changed circumstances
      not extraordinary); Vecchione v. Wohlgemuth, 558 F.2d 150, 159 (3d Cir.)
      (Commonwealth’s unwillingness to return money or entertain court
      proceedings not extraordinary) (quoting Mayberry 1, 529 F.2d at 335),
      cert. denied, 434 U.S. 943, 98 S.Ct. 439, 54 L.Ed.2d 304 (1977); Stradley
      a Cortez, 518 F.2d 488, 493 (3d Cir.l975) (allegation that jury did other
      than what it intended not extraordinary). See also Ackennann v. United
      States, 340 U.S. 193, 199, 71 S.Ct. 209, 212, 95 L.Ed. 207 (1950)
      (denaturalization judgment erroneous and failure to appeal on advice of
      counsel and Alien Control Officer not extraordinary). Compare Klapprott
      v. United States, 335 U.S. 601, 69 S.Ct. 384, 93 LEd. 266 (1949)
      (extraordinary circumstance found where United States obtained a
      default judgment while holding the plaintiff in jail).
Moolenaar v. Govt of Virgin Islands, 822 F.2d 1342, 1346—47 (3d Cir. 1987).



                                          6
             (1) be material and not merely cumulative,

            (2) could not have been discovered before trial through the
      exercise of reasonable diligence and

             (3) would probably have changed the outcome of the trial.

Compass Tech., Inc. v. Tseng Labs., Inc., 71 F.3d 1125, 1130 (3d Cir. 1995) (line
breaks added) (citing Bohus v. Beloff 950 F.2d 919, 930 (3d Cir. 1g91)); accord
Flooryraphics Inc. v. News Am. Mktg. In- Store Sen’s., Inc., 434 F. App’x 109,
111 (3d Cir. 2011).

      Attached to the motion are the following pieces of “new evidence,” which I
discuss briefly.

      Exhibit A is a filing in the Delaware bankruptcy case of WMC Mortgage,
LLC. (DE 55-1 at 2) The substance, involving a motion to extend certain
deadlines, is not significant in itself.

      Exhibit B is a transcript from a hearing in the WMC Mortgage
bankruptcy, dated August 23, 2019. (“WMC Tr.”, DE 55-1 at 10) During the
hearing, Mr. Rodrigues requests permission to address the court, but states
that he lacks language skills, and obtains leave to have a friend, Ms. Marilyn
English, speak on his behalf. (WMC Tr. 8—10) Ms. English refers to a 2015
OPRA request which yielded the information that MERS was a recording agent,
but not a servicer, of loans. (Id. at 10) Two attorneys, she states, “Adam Levitin
from Georgetown and Christopher Peterson from Quinney [sic] have both said
that 60 million titles are corrupt because they included a MERS.” (Id.) Citing
her own professional experience, she states that Mr. Rodrigues’s loan was
“predatory.” (Id. at 11—12) MERS, she says, was not authorized to release the
first, 2005 loan, which would in her view render the second 2007 loan void
because there cannot be “two first mortgages.” In addition, the original note
was not returned. These issues, she points out to the bankruptcy judge, were
placed in front of me, Judge McNulty, in this action, but I failed to address



                                           7
them adequately in my decision. (Id. at 12—13) The bankruptcy judge
responded that my decision was final, and that even if it was wrong, the
remedy lay in the U.S. Court of Appeals for the Third Circuit—”But you lost
there.” (Id. at 14). Ms. English then expressed the opinion that “[tjhe Courts in
New Jersey are very bad, state and federal” and that “[ijn New Jersey, they
don’t care about the constitution, discovery, due process, the judicial function.”
(Id. at 15—16) The bankruptcy judge repeated that there had been a final
decision by this court which had been unsuccessfully appealed to the Third
Circuit, and that there was nothing he could do. (Id. at 17—18)

       As conceded by Ms. English on behalf of Mr. Rodrigues, and recognized
by the bankruptcy court, these are all matters that were raised previously in
this action, both on the motion to dismiss in 2016 and in the motion for
reconsideration in 2017. Mr. Rodrigues appealed to the U.S. Court of Appeals
for the Third Circuit, which rejected his arguments as a matter of law and
affirmed the dismissal. The bankruptcy court transcript, to be sure, dates from
thereafter, in 2019, but substantively it merely rehashes old material; nothing
in it constitutes “new evidence” that was previously unavailable.

        Exhibit C is a copy of an email exchange dated March 30, 2015,
between Ms. English and Diane Scholl, who is identified as “supervisor,
Banking Licensing, Licensing Services Bureau, New Jersey Department of
Banking and Insurance.” (DE 55-1 at 32). In the email, Ms. Scholl states that




       Interestingly, Ms. English states that “we” raised the issue, and that “I’ve {i.e.,
that Ms. English has] argued this” in this action. (Id. at 13) The brief of Mr. Rodrigues
on this motion concedes that these contentions were placed before this court, and
argues only that the court overlooked them or decided them erroneously. (DE 55,
passim)
5      The law professors referred to, Adam Levifin of Georgetown and Christopher L.
Peterson of the University of Utah, were reported to have raised these issues about
MERS in 2010, years before Mr. Rodrigues ified his state court action or this federal
action. See, e.g., haps: / /www.nvtimes.com/20 10/10 / 19/business! 19norris.hml.

                                             8
“Mortgage Electronic Registration Systems does not and has never been
licensed by NJDOBI Banking (non-depository).” (Id.)

       This material was obviously available in 2015, well before Mr. Rodrigues
filed this lawsuit or submitted his papers in opposition to the motion to
dismiss. Indeed, Plaintiffs January 3, 2017 brief in support of reconsideration
implies as much: it states that “Plaintiff was unaware of the non-licensing of
Mortgage Electronic Registration Systems, Inc. (“MERS”) until late 2015.” (DE
34 at 5)

      Exhibit D is a copy of the satisfaction and discharge of the 2005
mortgage by MERS (DE 55-1 at 34), and Exhibit E is a copy of the mortgage
itself, referring to discharge by “the Lender.” (DE 55-1 at 36) The significance of
these, according to the Plaintiff, is that the discharge was not filed by the
actual lender, but by MERS as the lender’s nominee, i.e., “as nominee for WMC
Mortgage Corp.” (Id.)

      These documents were available, and indeed were surely in the Plaintiffs
possession, in 2007. Plaintiff made precisely these arguments in this action in
2015—17. This is not newly discovered evidence.

      Exhibit F is a copy of the Third Circuit clerk’s dismissal of Plaintiffs
motion to reinstate his appeal, referred to above. (DE 55-1 at 50) It is not
probative of any issue relevant to the merits.

      The plaintiffs motion also refers to a $1.5 billion settlement between the
U.S. Department of Justice and General Electric in connection with the use of
subprime loans originated by WMC Mortgage in the marketing of residential
mortgage-backed securities. Although Mr. Rodrigues’s 2005 loan (not the
defaulted 2007 refinance loan) was originated by WMC, this settlement does
not relate to its validity in any direct way. Indeed, the focus is on harm to
investors who were misled about the quality of the underlying subprime loans
when they bought residential mortgage-backed securities. See
hups: / /xnvw.justice.gov/ opa/ pr/general-electric-agrees-pay- 15-billion-
                                         9
penaltv-alleged-misrepresentations-concerning-subprime. This settlement was
reached in 2019. Nothing about this settlement, however, constitutes new
evidence that would warrant reopening the judgment.

                                        ORDER
      For the reasons stated above,
      IT IS this 16th day of January, 2020,
      ORDERED that the plaintiffs Rule 60(b) motion (DE 55) to reopen the
court’s judgment is DENIED; and it is further
      ORDERED that the cross-application (DE 58) to have the plaintiff
declared a vexatious litigant and enjoined from further filings with respect to
the 2007 loan or property is DENIED.
      The clerk shall close the file.




                                               KE&IN MCNULTY
                                               United States District Judge




                                          10
